


Exhibit 10.1
EXHIBIT B


FIRST AMENDMENT TO THE
SEVERANCE PAY PLAN OF
JOHNSON & JOHNSON AND U.S. AFFILIATED COMPANIES
(as amended and restated effective October 1, 2014)


Pursuant to the actions of the Pension and Benefits Committee of Johnson &
Johnson, the Severance Pay Plan of Johnson & Johnson and U.S. Affiliated
Companies (the "Plan") is amended as follows, effective July 1, 2015:
1.
Article 2.19 of the Plan (definition of “U.S. Affiliated Company”) is amended to
read in its entirety as follows:

“2.19
U.S. Affiliated Company - A “U.S. Affiliated Company” is a Johnson & Johnson
Company that is organized under the laws of any State of the United States and
has its principal place of business in the United States (excluding Puerto Rico
and other U.S. territories), and either (i) is on the Johnson & Johnson benefits
platform, or (ii) has adopted the Plan with the Administrator’s approval, as
reflected in the Plan’s Records.”

2.
Article 5.1a of the Plan (“Amount of Benefits”) is amended by revising the
Severance Pay Schedule to read in its entirety as follows:

SEVERANCE PAY SCHEDULE


Formula 1 - Basic Severance Pay - Applicable only if Participant Does Not Sign a
Separation Agreement and Release that Becomes Effective (see Article 5.1b):


Total Benefit = Four (4) weeks of Base Pay (without regard to Years of Service)


Formula 2 - Enhanced Severance Pay - Applicable only if Participant Signs a
Separation Agreement and Release that Becomes Effective (see Article 5.1b):


Total Benefit = Two (2) weeks of Base Pay per Year of Service, subject to the
following Minimum and Maximum Benefits:
Minimum Benefit:
Employee Type
Weeks of Base Pay
Non-exempt employees
6 Weeks
Exempt employees with Job Grade below 30
8 Weeks
Exempt employees with Job Grade of 30-39
12 Weeks
Exempt employees with Job Grade of 40-50
26 Weeks
Exempt employees with Job Grade of 51 or higher
52 Weeks
             
Maximum Benefit:
All Eligible Employees
104 Weeks



3.
Appendix A of the Plan (list of U.S. Affiliated Companies) is deleted.



5-20-2015
 
/s/ Lisa Blair Davis
 
Date
 
Lisa Blair Davis
 
 
 
Member
 
 
 
Pension and Benefits Committee of Johnson & Johnson
 



